DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 USC 101 as being drawn to non-statutory subject matter.
Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Claim(s) 1, 9, 16 is/are rejected 
The claim falls within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of initiating a monitoring operation, receiving a check-in threshold, detecting a check-in condition, comparing the condition to the threshold and initiating the procedure, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., processor, memory, device) because a user can mentally, or with pen and paper, observe monitoring operations, check-in thresholds, and conditions, and evaluate and make judgements comparing values to thresholds and initiate procedures.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., processor, memory, device) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic 
Similar claims are rejected under reasons discussed.  The other independent claims contain similar issues as the above claim. The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  For example, claim 2 is drawn to the check-procedure.  For example, claim 3 is drawn to performing validation and follow-up action.  For example, claim 4 is drawn to follow-up action.  For example, claim 5 is drawn to check-in request.  For example, claim 6 is drawn to verification requests.  For example, claim 7 is drawn to displaying, determining, and transmitting a notification.   For example, claim 8 is drawn to determining and transmitting a second notification.  The other dependent claims and independent claims contain similar subject matter and contain similar issues.  The claims are drawn to subject matter that covers performance of the claimed limitations in the mind but for the recitation of generic computer components as discussed above.  The claims are not integrated into a practical application.  The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical 

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 10068398.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 9 of U.S. Patent/Application Number 10068398.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 1 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 16 of U.S. Patent/Application Number 10068398.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant 
Claim(s) 9 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 10068398.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 9 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 9 of U.S. Patent/Application Number 10068398.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 9 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 16 of U.S. Patent/Application Number 10068398.  Although the conflicting claims are not identical, they are not patentably 
Claim(s) 16 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent/Application Number 10068398.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 16 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 9 of U.S. Patent/Application Number 10068398.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  Dependent claims rejected under similar reasons.
Claim(s) 16 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 16 of U.S. Patent/Application 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
/SHIRLEY LU/Primary Examiner, Art Unit 2684